DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 7-11 and 18-23 rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2016/0219290) hereinafter “Zhao” in view of Huang (US 2018/0332289) in further view of Bross et al. (“Versatile Video Coding (Draft 2)”) cited in IDS, hereinafter “Bross”.
As per claim 1, Zhao discloses an image decoding method performed by a decoding apparatus (fig. 6), comprising: 
obtaining residual information and information for multiple transform selection (MTS) from a bitstream (paragraphs 0218, 0221, 0238 and 0300, video decoder 30 may receive from a bitstream information indicating a prediction mode (e.g., whether a video block is intra-predicted or inter-predicted), and receive from the bitstream information indicating coefficients of the current coefficient block…After inverse quantization unit 154 inverse quantizes a coefficient block, inverse transform processing unit 156 may apply one or more inverse transforms to the coefficient block in order to generate a residual block associated with the TU…Video decoder 30 may determine the left transform from the selected first transform subset, and determine the right transform from the selected second transform subset (204). For example, prediction processing unit 152 may receive information in the bitstream such as indices into the selected transform subsets); 
deriving quantized transform coefficients for a current block based on the residual information (information outputted from Entropy Decoding Unit 150 and inputted into Inverse Quantization Unit 154 as shown in fig. 6; paragraph 0220); 
deriving transform coefficients by performing a dequantization based on the quantized transform coefficients (fig. 6, output of Inverse Quantization Unit 154; paragraph 0220); 
deriving residual samples for the current block by performing an inverse transform on the transform coefficients (fig. 6, output of Inverse Transform Processing Unit 156) based on MTS index information indicating a transform kernel set among transform kernel sets, wherein the transform kernel set includes a vertical transform kernel and a horizontal transform kernel applied to the current block (paragraph 0125; see for instance table 4 and paragraph 0245); and 
generating a reconstructed picture based on the residual samples (fig. 6, output of the reconstruction unit 158; paragraph 0300), 
wherein the value of the MTS index information indicating the transform kernel set including the vertical transform kernel and the horizontal transform kernel (paragraph 0245) is derived based on a truncated unary binarization (paragraph 0177, Video encoder 20 and video decoder 30 may binarize the indicators (e.g., indices into the transform subsets) using, for example, fixed-length code, truncated unary code or exponential Golomb code), 
However, Zhao does not explicitly disclose wherein the value of the MTS index information is one of a first index value, second index value, third index value, and fourth index value,
wherein a first index value of the MTS index information represents that both the vertical transform kernel and the horizontal transform kernel are discrete sine transform (DST) type 7, a second index value of the MTS index information represents that the vertical transform kernel is the DST type 7 and the horizontal transform kernel is discrete cosine transform (DCT) type 8, a third index value of the MTS index information represents that the vertical transform kernel is 2Application No.: 17/188,791Docket No.: 8736.02378.US00 the DCT type 8 and the horizontal transform kernel is the DST type 7, and a fourth index value of the MTS index information represents that both the vertical transform kernel and the horizontal transform kernel are the DCT type 8, 
In the same field of endeavor, Huang discloses wherein the value of the MTS index information is one of a first index value, second index value, third index value, and fourth index value (see TrIdx values 0, 1, 2, 3 in table 4),
wherein a first index value of the MTS index information (TrIdx value 0 in table 4) represents that both the vertical transform kernel and the horizontal transform kernel are discrete sine transform (DST) type 7 (TrIdx value 0 in table 4 representing two similar transform type A; see also table 4 of  Zhao where it shows that the two similar transform types could be DST-VII), a second index value of the MTS index information (TrIdx value 2 in table 4) represents that the vertical transform kernel is the DST type 7 and the horizontal transform kernel is discrete cosine transform (DCT) type 8 (TrIdx value 2 in table 4 representing horizontal transform type A and vertical transform type B; see also table 4 of  Zhao where it shows that the horizontal transform type A could be DST-VII and the vertical transform type B could be DCT-VIII), a third index value of the MTS index information (TrIdx value 3 in table 4) represents that the vertical transform kernel is 2Application No.: 17/188,791Docket No.: 8736.02378.US00 the DCT type 8 and the horizontal transform kernel is the DST type 7 (TrIdx value 3 in table 4 representing horizontal transform type B and vertical transform type A; see also table 4 of  Zhao where it shows that the horizontal transform type B could be DCT-VIII and the vertical transform type A could be DST-VII), and a fourth index value of the MTS index information (TrIdx value 1 in table 4) represents that both the vertical transform kernel and the horizontal transform kernel are the DCT type 8 (TrIdx value 1 in table 4 representing two similar transform type B; see also table 4 of  Zhao where it shows that the two similar transform types could be DCT-VIII).
However, Zhao or Huang do not explicitly disclose wherein the information for the MTS includes first flag information related to whether the MTS index information is present for an intra coding block and second flag information related to whether the MTS index information is present for an inter coding block, 
wherein a value of the MTS index information is derived based on the first flag information, the second flag information, and a prediction mode of the current block. 
In the same field of endeavor, Bross discloses wherein the information for the MTS includes first flag information related to whether the MTS index information is present for an intra coding block and second flag information related to whether the MTS index information is present for an inter coding block (sps_mts_intra_enabled_flag and sps_mts_inter_enabled_flag disclosed in section 7.3.4.7 the transform unit syntax on pages 28-29; see also page 35 lines 11-16),
wherein a value of the MTS index information is derived based on the first flag information, the second flag information, and a prediction mode of the current block (see section 7.3.4.7 transform unit syntax, the last parts of the syntax on page 31 related to mts_idx and table 8-6 on page 63).
Therefore, it would be obvious for one having skill in the art before the effective filing date of the invention to modify the transform signaling type of Zhao by using transform index values as taught by Huang, it is a matter of simple substitution of one known element for another to obtain predictable results, which is signaling transform sets.  In addition, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Zhao, with those of Bross, because both references are drawn to the same field of endeavor, because indeed both references describe multiple transforms applied for Intra or Inter prediction residuals, and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Zhao, Huang and Bross used in this Office Action unless otherwise noted.
As per claim 7, Bross discloses wherein based on a value of the first flag information being equal to 1 (page 35 lines 11-13) and the prediction mode of the current block being an intra prediction mode (table 8-6 on page 63), the MTS index information is obtained from the bitstream (mts_idx is not inferred as shown in table 8-6 on page 63), or wherein based on a value of the second flag information being equal to 1 and the prediction mode of the current block being an inter prediction mode (table 8-6 on page 63), the MTS index information is obtained from the bitstream (mts_idx is not inferred as shown in table 8-6 on page 63). 
As per claim 8, Zhao discloses wherein the information for the MTS includes MTS flag information for whether MTS based inverse transform is performed for the current block, wherein, based on a value of the MTS flag information being equal to 1, the MTS index information is obtained from the bitstream (paragraph 0159, Video decoder 30 may receive the flag indicating whether each TU of the CU is to apply the same default transform. If the flag is of the first value, video decoder 30 may determine that no transform subsets are to be selected and no indices into transform subsets are to be parsed (e.g., received) from the bitstream. In this case, video decoder 30 may apply the default transform to each coefficient block of the CU. If the flag is of the second value, video decoder 30 may determine that transform subsets are to be selected, determine whether indices are to be received (e.g., based on number of nonzero coefficients), and receive the indices in the selected transform subsets based on the determination that the indices are to be received; see also paragraphs 0164 and 0245 regarding MTS flag information being equal to 1).
As per claim 9, Bross discloses wherein the first flag information and the second flag information are signaled in a sequence parameter set (SPS) level (section 7.3.2.1 on page 23).  
 As per claim 10, Zhao discloses wherein based on a value of the first flag information being equal to 0 and the prediction mode of the current block being an intra prediction mode, both of a transform kernel type for the horizontal transform kernel of the current block and a transform kernel type for the vertical transform kernel of the current block are derived as DCT type 2, and wherein, based on a value of the second flag information being equal to 0 and the prediction mode of the current block being an inter prediction mode, both of a transform kernel type for the horizontal transform kernel of the current block and a transform kernel type for the vertical transform kernel of the current block are derived DCT type 2 (paragraph 0163, When the flag indicates that no TU within the CU is coded with additional transforms, all the TUs are coded with one default transform. In one example, the default transform is DCT-II. Alternatively or additionally, the default transform may depend on intra/inter modes…wherein the flag is 0 when the default DCT-II is applied as taught in paragraphs 0164 and 0245).  
As per claim 11, the claim is directed to an encoding method corresponding to the decoding method of claim 1; therefore, arguments analogous to those applied for claim 1 are applicable for claim 11 since Zhao discloses an encoding method corresponding to the decoding method (see figs. 5 and 10).
As per claims 18-19, the claims are directed to an encoding method corresponding to the decoding method of claims 7-8; therefore, arguments analogous to those applied for claims 7-8 are applicable for claims 18-19.
As per claim 20, arguments analogous to those applied for claim 1 are applicable for claim 20; in addition, Zhao discloses a computer-readable storage medium storing encoded information causing a decoding apparatus to perform an image decoding method (paragraph 0306). 
As per claims 21-23, arguments analogous to those applied for claim 10 are applicable for claims 21-23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482